          Case 1:20-mj-07366-JCB Document 13 Filed 11/16/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

Criminal No. 20-07366-JCB

                                UNITED STATES OF AMERICA

                                                  v.

                                       PETER BRAND, et. al

                              ORDER PURSUANT TO
             RULE 5 OF THE FEDERAL RULES OF CRIMINAL PROCEDURE

                                        November 16, 2020

Boal, M.J.


       In compliance with the Due Process Protections Act, this Court issues the following order:

Consistent with Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, the United States is

ordered to disclose all exculpatory information, in a timely manner, to the defendants. This

information includes, but is not limited to, evidence that is material and is favorable to the accused.

Specific categories of exculpatory evidence that must be provided to the defense are set out in

Local Rule 116.2. The failure to discharge this obligation may result in consequences, including

the reversal of any conviction, exclusion of evidence, adverse jury instructions, dismissal of

charges, contempt proceedings, and/or sanctions by the Court.


                                                 / s / Jennifer C. Boal
                                               JENNIFER C. BOAL
                                               UNITED STATES MAGISTRATE JUDGE
